DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 1-9-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendments filed 1-9-20.

Claim Rejections - 35 USC § 102



5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 14 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIANCHANDANI et al. (US 2016/0138991).

Regarding claim 1 GIANCHANDANI et al teaches discharge electrodes [abstract][0013][0014][0052][0054][0056] 16 18 comprising a cathode electrode 18 [0057] and an anode electrode 16 [0057] and configured for generating plasma between the cathode electrode 18 and the anode electrode 16 under an action of a high voltage direct current power supply (intended use recitation); a support structure  32 33 52 50 for supporting and fixing the discharge electrodes to ensure a stable gap [0056] between the cathode electrode 18  and the anode electrode 16 (intended use recitation); and a shielding casing 12 for shielding the plasma from an external gas, such that the plasma is not affected by a flow speed of the external gas and senses only a change of pressure of the external gas (intended use recitation).




Regarding claim 6 GIANCHANDANI et al teaches an electrode support column 48 comprising an anode support post 36  and a cathode 18 support post 36 respectively connected to the cathode electrode 18  and the anode electrode 16 to support and fix the LEGAL02/39495108v1In re: Fan LI, et al.Inter'l Appl. No.: PCT/CN2017/108573 anode electrode 16 and the cathode electrode 18; and a non-metallic support base 52 arranged below the electrode support column 48 to fix the electrode support column 48 so as to ensure the stable gap between the anode electrode 16 and the cathode electrode 18 [0056].

Regarding claim 7 GIANCHANDANI et al teaches the non-metallic support base 52 and the shielding casing 12 are made of a non-metallic material [0064]; wherein the shielding casing is disposed on the non-metallic support base 52, and the bottom of the shielding casing 12 is in contact with the non-metallic support base 52, such that the discharge electrodes 16 18 and the electrode support column  48 are shielded inside the shielding casing 12; and wherein the shielding casing 12 and the non-metallic support base 52 are assembled together after being separately processed, or are formed integrally (figs. 1b & 8).



Regarding claim 8 GIANCHANDINI et al teaches the gap between the cathode electrode 18 and the anode electrode 16 is determined by a pressure range to be measured [0075][0092][0093][0094][0097](fig. 14); wherein when the pressure range to be measured falls in a low pressure range, a large gap range is selected, the low pressure range means that an absolute pressure is in a range of 0.03 MPa to 0.1 MPa [0075][0092][0093][0094][0097](fig. 14), and the large gap range is 200 m to 300 m; and wherein when the pressure range to be measured falls in a high pressure rang [0075][0092][0093][0094][0097], a small gap range is selected, the high pressure range means that an absolute pressure is in a range of 0.1 MPa to 0.5 MPa, and the small gap range is 10 m to 100 m. [0075][0092][0093][0094][0097](fig. 14).

Regarding claim 9 GIANCHANDINI et al teaches a material of the discharge electrodes 16 18 is an alloy metal resistant to corrosion and high temperature or a rare metal [0004][0053]; and/or wherein the discharge electrodes 16 18 each have a cylindrical, semi-circular, square, flat, symmetric or asymmetric structure (figs 1a,1b & figs 8,9); and wherein diameters of the discharge electrodes 16 18 are selectable at a level of millimeters to centimeters (fig. 4).

Regarding claim 10 GIANCHANDINI et al teaches a calibration [0106] for a voltage-gas pressure correlation of the high frequency response pressure sensor, which comprises a static calibration and a shock tube dynamic calibration, is performed before the high frequency response pressure sensor is applied to an air compressor to measure the pressure (intended use recitation).

Allowable Subject Matter
s 2-4, 11-13,15-17 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2,11,15 and 19 GIANCHANDINI et al does not anticipate nor render obvious a current limiting resistor in series connected to the discharge electrodes and configured for limiting a value of a current in the external circuit to which the discharge electrodes are connected; and the direct current power supply for supplying a voltage to the discharge electrodes, the current sampling resistor and the current limiting resistor.

 Claims 12-13,16-17 and 20 are objected to due to their dependency of claims 11, 15 and /or 19.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20110129328 A1 PLASMA SENSORS AND RELATED METHODS
	US 20170097304 A1 SOLUTION CATHODE GLOW DISCHARGE ELEMENTAL ANALYSIS


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856